 
 
 
 
EXHIBIT 10.2
REVISED AND RESTATED EMPLOYMENT AGREEMENT


This Employment Agreement is made on this 15th day of December 15, 2009, between
Celsius Holdings, Inc. (“Employer”) and Jan Norelid (“Employee”).


WHEREAS, Employer is actively engaged in the business of manufacturing and
distributing non-alcoholic beverages; and,


WHEREAS, Employee is an officer of Employer and Employer wishes to continue
employing Employee and Employee wishes to continue to be employed pursuant to
the terms of this Employment Agreement.


NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Employment Agreement, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties, intending
to be legally bound, agree as follows:


Article 1
Employment of Employee


Employer agrees to employ Employee, and Employee accepts employment with
Employer, on and subject to the terms and conditions set forth in this
Employment Agreement.


Article 2
Duties of Employee


Section 2.1. Position and Duties. Employer agrees to employ Employee to act as
Chief Financial Officer for Employer. Employee shall be responsible for
performing the following duties: executive management, overseeing business
development, compliance and financial reporting and other duties typically
performed by persons employed in a similar capacity. Employer reserves the right
from time to time to change the nature of Employee’s duties and job title;
provided, however, Employee’s duties and job title shall always be of an
executive nature.


Section 2.2. Time Devoted to Work. Employee agrees to devote Employee’s entire
business time, attention, and energies to the business of Employer in accordance
with Employer’s instructions and directions and shall not be engaged in any
other business activity, whether or not the activity is pursued for gain,
profit, or other pecuniary advantage, during the term of this Employment
Agreement without Employer’s prior written consent.


Article 3
Place of Employment


Employee shall be based at Employer’s principal office at 140 NE 4th Avenue,
Suite C, Delray Beach, FL 33483, excluding reasonable travel commensurate with
Employee’s position and duties.


Article 4
Compensation of Employee


Section 4.1. Base Salary. For all services rendered by Employee under this
Employment Agreement, Employer agrees to pay Employee an annual base salary of
$165,000, which shall be payable to Employee in such installments, but not less
frequently than monthly, as are consistent with Employee’s practice for its
other Employees. Employee’s base salary shall be reviewed at least once a year
by Employer’s Board of Directors or its Compensation Committee.


Section 4.2. Incentive Compensation. In addition to the base salary, Employee
shall be entitled to receive incentive compensation according to a
pre-established bonus plan specific for the Employee, as determined by
Employer’s Board of Directors or its Compensation Committee.


Section 4.3. Reimbursement for Business Expenses. Employer shall promptly pay or
reimburse Employee for all reasonable business expenses incurred by Employee in
performing Employee’s duties and obligations under this Employment Agreement,
but only if Employee properly accounts for expenses in accordance with
Employer’s policies.
 
 
1

--------------------------------------------------------------------------------


 

 
Section 4.4. Stock Options and Other Stock Awards.  The Employee shall be
eligible for stock option grants and other stock awards pursuant to the
Company’s 2006 Amended Incentive Stock Plan, and any successor plan thereto (the
“Incentive Stock Plan”) and all rules of regulation of the Securities and
Exchange Commission applicable to stock option plans then in effect. The number
of Stock Options and terms and conditions of the Stock Options shall be
determined by the Employer’s Board of Directors or its Compensation Committee.


Article 5
Vacations and Other Paid Absences


Section 5.1. Vacation Days. Employee shall be entitled to 20 days paid vacation
each calendar year during the term of this Employment Agreement. All vacation is
accrued during the calendar year of work, should Employee not take all vacation
days in any calendar year, no days will be carried over to the next year. If the
agreement is terminated during a calendar year, any accrued and not taken
vacation will be paid at the base salary rate, any vacation taken but previously
not earned will not be deducted from any amount due to the Employee.


Section 5.2. Holidays. Employee shall be entitled to the same paid holidays as
authorized by Employer for its other Employees.


Section 5.3. Sick Days and Personal Absence Days. Employee shall be entitled to
the same number of paid sick days and personal absence days authorized by
Employer for its other Employees.


Article 6
Life Insurance


Employer may, in its sole discretion, maintain in effect during the term of
Employee’s employment a life insurance policy on the life of Employee in such
amount as Employer shall in its sole discretion decide to maintain during the
term of this Employment Agreement. Any proceeds payable under the policy shall
be paid to the beneficiary or beneficiaries designated in writing from time to
time by Employee.


Article 7
Fringe Benefits


Section 7.1. Employer Employee Benefit Plans. Employee shall be entitled to
participate in and receive benefits from all of Employer’s Employee benefit
plans that currently are maintained by Employer for its Employees. Employee
shall be entitled to participate in and receive benefits under any retirement
plan, profit-sharing plan, or other Employee benefit plan that Employer
establishes for the benefit of its Employees after the date of this Employment
Agreement. No amounts paid to Employee from an Employee benefit plan shall count
as compensation due Employee as base salary or incentive compensation. Nothing
in this Employment Agreement shall prohibit Employer from modifying or
terminating any of its Employee benefit plans in a manner that does not
discriminate between Employee and other Employees of Employer.


Section 7.2. Motor Vehicle. Employer may, in its sole discretion, provide
Employee with the use of a motor vehicle to be selected in the reasonable
discretion of Employer or pay a monthly car allowance.  If Employer does provide
Employee with the use of a motor vehicle, Employer shall procure, maintain, and
pay for appropriate insurance on the motor vehicle, including liability
insurance of at least $250,000.00 per person and $500,000.00 per occurrence for
personal injury and $300,000.00 for property damage.


Section 7.3. Health Insurance. Employee shall receive $600 monthly in health
insurance allowance, as long as employee does not participate in the Employer
health insurance plan.


Article 8
Disability


Section 8.1. Termination Because of a Disability. Except as may otherwise be
required or prohibited by state or federal law, if because of illness or injury
Employee becomes unable to work full time for Employer for more than one hundred
and eighty (180) days in any twelve month period (excluding vacation days and
holidays), Employer may, in its sole discretion at any time after the
accumulation of such time terminate Employee’s employment upon written notice to
Employee.
 
 
2

--------------------------------------------------------------------------------



 
Section 8.2. Compensation During Periods of Disability.


(a)           Employee shall continue to receive Employee’s base salary and
incentive compensation while Employee is unable to work full time, until the
earlier of: (i) the accumulation of one hundred and eighty (180) days of
disability in any 12 month period; (ii) the date Employee begins receiving
disability insurance benefits equal to Employee base salary and incentive
compensation; or (iii) the date Employee terminates Employee’s employment with
Employer because Employee’s health becomes so impaired that continued
performance of Employee’s duties under this Employment Agreement would be
hazardous to Employee’s physical or mental health.
 
(b)           While Employee is unable to work full time because of illness or
injury and through the full term of this Employment Agreement, including
extensions, Employer shall maintain for Employee’s benefit all Employee benefit
plans in which Employee was participating at the time Employee was replaced. If
Employee is barred from participating in any Employee benefit plan because of
Employee’s disability, Employer shall pay Employee an amount equal to what
Employer would have contributed on Employee’s behalf to the Employee benefit
plan if Employee’s participation had not been barred.


Section 8.3. Disability Insurance. Employer may, in its sole discretion,
purchase and maintain disability insurance in force for the benefit of Employee
throughout the term of this Employment Agreement, including extensions. The
policy shall provide that if Employer fails to make a premium payment, Employee
shall have the right in Employee’s sole discretion to advance such funds as may
be required to maintain the policy in force and shall thereafter be entitled to
recover amounts paid from Employer.


Article 9
Termination of Employment


Section 9.1. Term of Employment. Employee’s employment shall commence on the
date of execution by Employer and shall continue until December 31, 2011
(“end-of-employment date”), unless extended or terminated sooner, as provided by
this article of the Employment Agreement.


Section 9.2. Left blank intentionally.


Section 9.3. Termination at Employee’s Death. Employee’s employment with
Employer shall terminate at Employee’s death.


Section 9.4. Termination by Employee. Employee may, but is not obligated to,
terminate this Employment Agreement at any time under the following
circumstances:


(b) There is a change in control of Employer, excluding control acquired by CD
Financial, LLC and its affiliates. For purposes of this Agreement, the term
“Change in Control” shall mean:
 
(i) Approval by Employer’s shareholders of (x) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, with respect to which persons who were Employer’s shareholders
immediately prior to such reorganization, merger or consolidation or other
transaction do not, immediately thereafter, own more than 50% of the combined
voting power entitled to vote generally in the election of directors of the
reorganized, merged or consolidated company’s then outstanding voting
securities, in substantially the same proportions as their ownership immediately
prior to such reorganization, merger, consolidation or other transaction, or (y)
Employer’s liquidation or dissolution or (z) the sale of all or substantially
all of Employer’s assets (unless such reorganization, merger, consolidation or
other corporate transaction, liquidation, dissolution or sale is subsequently
abandoned);
 
(ii) Individuals who, as of the date of this Agreement, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any person becoming a director subsequent to the
date of this Agreement whose election, or nomination for election by Employer’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of Employer’s directors, as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act) shall be, for purposes of this Agreement, considered as
though such person were a member of the Incumbent Board; or


(b)           Employee is assigned duties that are significantly different than
those described in this Employment Agreement, or duties assigned Employee by
this Employment Agreement are eliminated or transferred to someone else.


(c)           Employee is removed from any of the positions described in Section
2.1 of this Employment Agreement (other than by Employer for cause).


(d)           Employee’s fringe benefits or other compensation are materially
reduced.
 
 
3

--------------------------------------------------------------------------------



 
(e)           Employer fails to have a successor assume this Employment
Agreement.


(f)           Employer becomes insolvent or files a bankruptcy petition.


Section 9.5. Termination by Employer.


(a)           Termination for Cause. Employer may terminate Employee’s
employment for cause.


(b)           For purposes of this Agreement, the term “Cause” shall mean (i) an
action or omission of the Employee which constitutes a willful and material
breach of, or failure or refusal (other than by reason of his disability) to
perform his duties under, this Agreement which is not cured within fifteen (15)
days after receipt by the Employee of written notice of same, (ii) fraud,
embezzlement, misappropriation of funds or breach of trust in connection with
his services hereunder, (iii) conviction of any crime which involves dishonesty
or a breach of trust, or (iv) gross negligence in connection with the
performance of the Employee’s duties hereunder, which is not cured within
fifteen (15) days after written receipt by the Employee of written notice of
same, or (v) Employee violates Article 10 or Article 11 of this Employment
Agreement.


Section 9.6. Notice of Termination. Any termination of Employee’s employment by
Employer or Employee must be communicated to the other party by a written notice
of termination. The notice must specify the provision of this Employment
Agreement authorizing the termination and must set forth in reasonable detail
the facts and circumstances providing the basis for termination of Employee’s
employment. The Employee shall have the right to address the Board regarding the
acts set forth in the notice of termination.


Section 9.7. Date Termination Is Effective. If Employee’s employment terminates
because this Employment Agreement expires, then Employee’s employment will be
considered to have terminated on that expiration date. If Employee’s employment
terminates because of Employee’s death, then Employee’s employment will be
considered to have terminated on the date of Employee’s death. If Employee’s
employment is terminated by Employee, then Employee’s employment will be
considered to have terminated on the date that notice of termination is given.
If Employee’s employment is terminated by Employer for cause, then Employee’s
employment will be considered to have terminated on the date specified by the
notice of termination. If, within thirty (30) days after a notice of termination
is given, the party receiving the notice notifies the other party that there is
a dispute concerning the termination, then Employee’s employment will not be
considered to have terminated, and Employer shall continue to compensate
Employee pursuant to this Employment Agreement, until the dispute is ended by a
written agreement between the parties or a final judgment, order, or decree of a
court of competent jurisdiction. A judgment, order, or decree of a court of
competent jurisdiction will be considered final only if the time for appealing
the decision has expired and no notice of appeal has been filed.


Section 9.8. Compensation Following Termination.


(a)           If Employee’s employment is terminated by Employer for cause, or
by Employee other than pursuant to Section 9.4, Employer shall pay
Employee/Employee’s then current base salary through the date employment is
terminated, and Employer shall have no further obligations to Employee under
this Employment Agreement.


(b)           If Employee’s employment is terminated by Employer other than for
cause, or by Employee pursuant Section 9.4, Employer shall pay Employee
Employee’s then current base salary through the date employment is terminated
and any legal fees and expenses incurred by Employee to enforce Employee’s
rights under this Employment Agreement. In addition, Employer shall pay Employee
as liquidated damages an amount equal to the sum of Employee’s then current
annual base salary plus the annualized amount of incentive compensation paid to
Employee within the last year before the date Employee’s employment was
terminated, multiplied by the greater of (i) the number of full and partial
years remaining in the term of this Employment Agreement, or (ii) one year, or
(iii) two years, if terminated by Employee pursuant to section 9.4 (a); this
time period hereafter referred to as the Liquidated Damage Period. In addition,
all employee benefits according to sections 6 and 7 will be maintained for the
greater of: (i) the number of full and partial years remaining in the term of
this Employment Agreement, or (ii) one year, or (iii) two years, if terminated
by Employee pursuant to section 9.4 (a).  If by law any benefit cannot be
maintained due to termination of employment, the cash value of said benefit will
be paid to Employee in a lump sum payment within 15 days after termination of
said benefit.


 
4

--------------------------------------------------------------------------------


 

 
Article 10
Confidential Information


Section 10.1.  Confidential Information Defined. “Confidential Information” as
used in this Employment Agreement shall mean any and all technical and
non-technical information belonging to, or in the possession of, Employer or its
officers, directors, Employees, affiliates, subsidiaries, clients, vendors, or
Employees, including without limitation, patent, trade secret, and proprietary
information; techniques, sketches, drawings, models, inventions, know-how,
processes, apparatus, equipment, algorithms, source codes, object codes,
software programs, software source documents, and formulae related to Employer’s
business or any other current, future and/or proposed business, product or
service contemplated by Employer; and includes, without limitation, all
information concerning research, experimental work, development, design details
and specifications, engineering, financial information, procurement
requirements, purchasing, manufacturing, customer lists, vendor lists, business
forecasts, sales and merchandising, and marketing plans or similar information.


Section 10.2 Disclosures. Employee agrees that it shall, at no time during or
after termination of this Employment Agreement, directly or indirectly make use
of, disseminate, or in any way disclose Confidential Information to any person,
firm or business, except to the extent necessary for performance of this
Employment Agreement. Employee agrees that it shall disclose Confidential
Information only to Employer’s other Employees who need to know such information
and who have previously agreed to be bound by the terms and conditions of a
substantially similar confidentiality provision and shall be liable for damages
for the intentional or negligent disclosure of Confidential
Information.  Employee’s obligations with respect to any portion of Confidential
Information shall terminate only when Employee has documented to Employer that
(a) such information was lawfully in the public domain at the time it was
communicated to Employee by Employer; or (b) the communication was in response
to a valid order by a court of competent jurisdiction or was necessary to
establish the rights of Employer under this Employment Agreement.


Section 10.3. Survival. This Article 10 shall survive any termination of this
Agreement and all extended periods.


Article 11
Noncompetition Agreement


Section 11.1. Agreement Not To Compete. For the greater of (i) the Liquidated
Damage Period and (ii) one year, period after Employee’s employment with
Employer terminates, Employee agrees not to directly or indirectly own, manage,
control, or operate; serve as an officer, director, partner or employee of; have
any direct or indirect financial interest in; or assist in any way; any person
or entity that competes with any business conducted by Employer or any of
Employer’s affiliates or subsidiaries in any geographic region in which Employer
conducts business.


Section 11.2. Competitive Businesses. For purposes of this Article 11, a
competitive business shall be any person or entity directly or indirectly
engaged in the manufacturing, import, export, sale or distribution of
calorie-burning beverages or supplements.


Section 11.3. Ownership of Public Corporation No Violation. Employee will not be
considered to have violated this provision merely because Employee owns no more
than five percent (5%) of the stock of any publicly held corporation.


Section 11.4. Survival. This Article 11 shall survive any termination of this
Agreement and all extended periods.
Section 11.5. Extension of Agreement Not To Compete. At Employer’s discretion,
the Employer can cause Employee to extend the period of the agreement not to
compete by paying in advance the Employee 30% of the Employee’s last annual base
salary and bonuses per year of extension. The Employer can cause the extension
for a total of 3 annual periods.


Article 12
Notices


Any notice given under this Employment Agreement to either party shall be made
in writing. Notices shall be deemed given when delivered by hand or when mailed
by registered or certified mail, return receipt requested, postage prepaid, and
addressed to the party at the address set forth below.


Employee’s address:            Jan Norelid
2840 NE 25th Ct
Ft Lauderdale, FL 33305


Employer’s address:            Celsius Holdings, Inc.
140 NE 4th Avenue, Suite C
Delray Beach, FL 33483
 
 
5

--------------------------------------------------------------------------------



 
Each party may designate a different address for receiving notices by giving
written notice of the different address to the other party. The written notice
of the different address will be deemed given when it is received by the other
party.


Article 13
Binding Agreement


Section 13.1. Employer’s Successors.


(a)           The rights and obligations of Employer under this Employment
Agreement shall inure to the benefit of and shall be binding in all respects
upon the successors and assigns of Employer.


(b)           Employer shall require any direct or indirect successor (by
purchase, merger, consolidation, or otherwise) of all or substantially all of
Employer’s stock, business and/or assets to expressly agree to assume Employer’s
obligations under this Employment Agreement and perform them in the same manner
and to the same extent as Employer would have been required to do if no
succession had occurred. The agreement must be in a form and substance
satisfactory to Employee.


(c)           If Employer fails to obtain such an agreement before the effective
date of the succession, Employer’s failure will be considered a breach of this
Employment Agreement, and Employee shall be entitled to the immediate payment of
the amount of money that Employee would have been entitled to if Employer had
terminated Employee’s employment other than for cause in accordance with the
terms of Section 9.8(c) of this Employment Agreement, calculated as though
Employee’s employment had terminated on the effective date of the
succession.  However, Employer’s failure to obtain such agreement shall not
affect said successor’s obligations pursuant to paragraph 13.1(a) above.


Section 13.2. Employee’s Successors. This Employment Agreement shall inure to
the benefit and be enforceable by and upon Employee’s personal representatives,
legatees, and heirs. If Employee dies while amounts are still owed, such amounts
shall be paid to Employee’s legatees or, if no such person or persons have been
designated, to Employee’s estate.


Article 14
Waivers


The waiver by either party of a breach of any provision of this Employment
Agreement shall not operate or be construed as a waiver of any subsequent
breach.


Article 15
Entire Agreement


Section 15.1. No Other Agreements. This instrument contains the entire agreement
of the parties. The parties have not made any agreements or representations,
oral or otherwise, express or implied, pertaining to the subject matter of this
Employment Agreement other than those specifically included in this Employment
Agreement.


Section 15.2. Prior Agreements. This Employment Agreement supersedes any prior
agreements pertaining to or connected with or arising in any manner out of the
employment of Employee by Employer. All such prior agreements are terminated and
are of no force or effect whatsoever.


Article 16
Amendment of Agreement


No change or modification of this Employment Agreement shall be valid unless it
is in writing and signed by the party against whom the change or modification is
sought to be enforced. No change or modification by Employer shall be effective
unless it is approved by Employer’s Board of Directors and signed by an officer
specifically authorized to sign such documents.


Article 17
Severability of Provisions


If any provision of this Employment Agreement is invalidated or held
unenforceable, the invalidity or unenforceability of that provision or
provisions shall be deemed modified or severed only to the minimum extent
necessary to make said provision(s) valid and enforceable while maintaining the
intent of said provision(s).  No such modification shall affect the validity or
enforceability of any other provision of this Employment Agreement.
 
 
6

--------------------------------------------------------------------------------



 
Article 18
Assignment of Agreement


Employer shall not assign this Employment Agreement without Employee’s prior
written consent, but failure to obtain such consent shall not affect said
assignee’s obligations pursuant to paragraph 13.1(a) above.


Article 19
Governing Law, Venue & Attorneys Fees


All questions regarding the validity and interpretation of this Employment
Agreement shall be governed by and construed and enforced in all respects in
accordance with the laws of the State of Florida.  Venue for any action arising
in any manner out of the Employee’s employment, this Employment Agreement, or
any of the terms contained herein shall be the Federal and or State courts
located in Palm Beach County, Florida, regardless of where this Employment
Agreement is to be performed.  In the event either party engages legal counsel
to enforce any provision contained in this Employment Agreement, the prevailing
party shall be entitled to all reasonable attorneys fees, investigative
expenses, costs, and court costs, whether or not a suit is actually filed, but
including all levels of appeal.


IN WITNESS WHEREOF, the parties have executed this Employment Agreement in
duplicate on the date and year first above written.


EMPLOYEE:
 
  /s/ Jan Norelid                                                
Jan Norelid
 


EMPLOYER:


CELSIUS HOLDINGS, INC.




By:  /s/ Stephen C. Haley                 
Name:  Stephen C. Haley, CEO


 
 
 7

--------------------------------------------------------------------------------

 